524 F.2d 1287
173 U.S.App.D.C. 313
UNITED STATES of Americav.Louis D. SMITH, Appellant.
No. 75-1016.
United States Court of Appeals,District of Columbia Circuit.
Nov. 14, 1975.

Before BAZELON, Chief Judge, FAHY, Senior Circuit Judge, and McGOWAN, Circuit Judge.
ORDER
PER CURIAM.


1
Following our remand of the record August 1, 1975, for further proceedings consistent with the opinion of the court of that date, the District Court, on September 3, 1975, filed a Memorandum and Order pursuant to the remand.  The Memorandum and Order include findings that the "record clearly establishes that the police entered forcibly after adequate announcement when exigent circumstances suggesting destruction or concealment were created by noises heard inside", and that 18 U.S.C. § 3109 was complied with.


2
We think these findings should be sustained.  Considered with the findings of the District Court made when the motion to suppress was denied by the District Court, the judgment of convictions is affirmed.  Masiello v. United States, 115 U.S.App.D.C. 57, 317 F.2d 121 (1963).